Citation Nr: 0701846	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the left side of body.

3.  Entitlement to service connection for residuals of a 
cerebralvascular accident, to include as due to PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1969 to April 1973.  
The veteran served in Vietnam from January 1970 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained to the extent possible; the 
RO has notified the veteran of the evidence needed to 
substantiate the claims and obtained all relevant evidence 
designated by the veteran.

2.  The veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.

3.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to a verified in-
service stressor.

4.  There is no competent medical evidence demonstrating that 
the veteran currently suffers from residuals of shrapnel 
wounds to the left side of the body.

5.  There is no competent medical evidence demonstrating that 
the veteran currently suffers from residuals of a 
cerebralvascular accident.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).

2.  Residual of shrapnel wounds to the left side of the body 
were not incurred or aggravated during the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  Residuals of a cerebralvascular accident were not 
incurred or aggravated during the veteran's active duty 
service nor are residuals of a cerebralvascular accident 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
July and August 2003 and issued the rating decision which was 
the initial denial of the veteran's claim in February 2004.  
Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the July and August 2003 letters, VA informed the veteran 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letters, VA informed the veteran that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letters implicitly notified the veteran that 
he should submit any pertinent evidence in his possession.  
In this regard, he was repeatedly advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the veteran must 
also furnish any pertinent evidence he himself may have and 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claims, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the veteran's 
claims, any question as to the appropriate effective date or 
disability rating to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the veteran has not been 
afforded a VA examination in connection with his claims; 
however, for the following reasons, the Board finds that VA 
examinations are not necessary.  With respect the veteran's 
claim of entitlement to service connection for PSTD, the 
Board notes that the veteran's alleged PTSD stressors have 
not been verified and in the instant case, entitlement to 
service connection for PSTD cannot be established without 
verified stressors.  The Board notes that a VA examination 
cannot serve to verify or corroborate the alleged stressors 
from service in Vietnam from 1969 to 1972; thus, a VA 
examination is not necessary in order to adjudicate the claim 
of entitlement to service connection for PTSD.  With respect 
to the veteran's claims of entitlement to service connection 
for residuals of shrapnel wounds and a stroke, the Board 
notes that the veteran's medical records, including service 
medical records and post-service private and VA treatment 
records, fail to note any evidence of a stroke or shrapnel 
wounds, other than the veteran's reported history of a stroke 
in 1999.  There is absolutely no evidence of any current 
residuals of a stroke or shrapnel wounds.  In light of the 
total lack of evidence of a stroke or shrapnel wounds during 
service, and lack of evidence of a current disability, the 
Board finds that any VA examination would serve no purpose in 
the adjudicative process as it would be completely 
speculative.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and assist the veteran in 
the claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service personnel records show no awards, 
medals or citations evincing combat duty.  The Board notes 
the veteran's July 2003 statement in which he claimed to have 
received two Purple Hearts for service in Vietnam.  The RO 
contacted the National Records Personnel Center (NPRC) in 
July 2003 to obtain verification of these awards, but in 
August 2003 the NPRC stated that there was no record that the 
veteran had been awarded a Purple Heart.  The service medical 
records are negative for any findings relating to a 
psychiatric disorder, to include PTSD.  

There is post-service medical evidence of PTSD dated in 
recent years.  In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

As noted above, the veteran's service personnel records do 
not suggest participation in combat.  The record does not 
show, nor is it alleged, that he is a former POW. Because the 
record does not demonstrate that the veteran engaged in 
combat with the enemy, his alleged in-service stressor must 
be corroborated.

The veteran's statements are not entirely clear, but it 
appears that his alleged in-service stressors are being 
wounded by shrapnel in June or July 1970.  The veteran claims 
to have hit a trip-wire booby trap and to have been wounded 
by shrapnel in the left side just above his hip.  He states 
that he was treated for this injury at a hospital for three 
days.  He also claims to have been wounded in February 1972.  
He states that during a firefight he received multiple 
shrapnel wounds (approximately 475 pieces) mostly in the back 
from exploding bombs.  He claims to have been evacuated by 
air to Tokyo, Japan where he had surgery to remove the 
shrapnel.  The veteran states that he was at the hospital in 
Tokyo for approximately six weeks before returning to his 
unit.  

The veteran's service medical records are devoid of reference 
to any shrapnel injuries.  There is no evidence to support 
the veteran's contention that he was hospitalized twice 
during active duty service to treat shrapnel wounds.  The 
Board notes that the veteran contends that he was injured by 
shrapnel in Vietnam in February 1972 and spent six weeks 
being treated in a hospital in Tokyo before being returned to 
his unit in Vietnam.  Not only is there no record of any 
shrapnel wound or hospital treatment in February 1972, the 
veteran's service personnel records actually show that he was 
transferred to Europe in February 1972.  Thus, the veteran' 
alleged second shrapnel injury is directly contradicted by 
his personnel records which show him being transferred to 
Europe in February 1972.  Additionally, there are no post-
service medical records documenting any shrapnel wounds or 
residuals.  Finally, the Board notes that the veteran has not 
submitted any statements from witnesses or any other 
corroborating evidence to help verify his alleged PTSD 
stressors.  

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors have not 
been corroborated by official records, buddy statements, or 
any other supportive evidence.  The veteran's diagnosis of 
PTSD, first shown years after service, has not been 
attributed to a verified in-service stressor.  Accordingly, 
service connection for PTSD must be denied.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304(f); Cohen, Moreau, Dizoglio, 
Doran, Zarycki, supra.

The Board notes that the veteran has also applied for 
entitlement to service connection for the residuals of the 
alleged shrapnel wounds.  As explained above, there is no 
objective evidence showing any shrapnel injury during the 
veteran's active duty service, no medical evidence showing 
any post-service treatment for shrapnel injury residuals, and 
no objective evidence showing that the veteran currently 
suffers from residuals of shrapnel injuries.  Service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In light of the lack of evidence of any in-service 
shrapnel injury and any current shrapnel injury residual 
disability, entitlement to service connection for residuals 
of a shrapnel injury to the left side of the body must be 
denied.

Finally, the Board turns to the veteran's claim of 
entitlement to service connection for a cerebralvascular 
accident (CVA).  The Board initially notes that the veteran's 
service medical records are devoid of reference to a CVA.  
Additionally, the veteran's post-service medical records are 
devoid of reference to any diagnosis of or treatment for CVA.  
There is also no medical evidence of any current residuals of 
CVA.  The only reference to CVA in the veteran's entire 
record is a note in 2003 in which the veteran reports a 
history of a CVA in 1999.  The Board notes that there is no 
objective evidence showing the veteran suffered a CVA in 
1999.  In short, in light of the lack of evidence of any in-
service CVA, any post service diagnosis or treatment of CVA, 
and any current evidence of CVA residuals, entitlement to 
service connection for CVA must be denied.  The Board 
acknowledges the veteran's contention that his residuals of 
CVA are the result of his PTSD; however, as service 
connection for PSTD is not in order, this argument cannot 
serve as a basis for establishing entitlement to service 
connection for CVA.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case and the appeals for service connection for 
PTSD, residuals of shrapnel injury, and CVA must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).




ORDER

Entitlement to service connection for PSTD is denied.

Entitlement to service connection for residuals of a shrapnel 
wound to the left side of the body is denied.

Entitlement to service connection for residuals of a CVA, to 
include as secondary to PSTD, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


